PER CURIAM.
These two appeals were presented together and were tried together in the District Court. They involve claims on behalf of persons suffering property damage in a collision between a Baltimore & Ohio Railroad train and a loaded trailer truck which was crossing the track. The Trial Judge submitted the case to the jury and it found for the plaintiffs. We have considered the facts and agree with the District Court that the case was one to be submitted to the jury and that there is sufficient factual basis to support its finding. The appellant raises one point about the sufficiency of the proof as to damage. We are satisfied that here, too, proof was sufficient to take the case to the jury.
The judgments are affirmed.